 




EXHIBIT 10.2



















ALADDIN INTERNATIONAL, INC.,

pending name change to MOREGAIN PICTURES, INC.

a Nevada corporation



















2018 PERFORMANCE BOOST

STOCK OPTION PLAN



































































Board Adoption:  March 23, 2018














1




--------------------------------------------------------------------------------

 




MOREGAIN PICTURES, INC.

2018 PERFORMANCE BOOST OPTION PLAN










This 2018 PERFORMANCE BOOST OPTION PLAN (this “Plan”) was adopted by the Board
of Directors of ALADDIN INTERNATIONAL, INC. and (pending name change) MOREGAIN
PICTURES, INC., a Nevada corporation (the “Company”), effective as of March 23,
2018.

1.  Purposes of this Plan. The purposes of this Plan are to attract and retain
the best available personnel, to provide additional incentives to Employees,
Directors, and Consultants and to promote the success of the Company’s business.

2.  Definitions. As used herein, the following definitions shall apply:

"Affiliate" means a corporation or other entity that, directly or through one or
more intermediaries, controls, is controlled by, or is under common control with
the Company.

"Applicable Laws" means the requirements related to or implicated by the
administration of the Plan under applicable state corporate law, United States
federal and state securities laws, the Code and the applicable laws of any
foreign country or jurisdiction where Awards are granted under the Plan.

"Award" means any right granted under the Plan, including an Incentive Stock
Option, a Non-qualified Stock Option, a Restricted Stock Award or a Restricted
Stock Unit Award.

"Award Agreement" means a written agreement, contract, certificate or other
instrument or document evidencing the terms and conditions of an individual
Award granted under the Plan which may, in the discretion of the Company, be
transmitted electronically to any Participant. Each Award Agreement shall be
subject to the terms and conditions of the Plan.

"Board" means the Board of Directors of the Company, as constituted at any time.

"Cause" means, with respect to the termination by the Company or a Related
Entity of the Participant’s Continuous Service, that such termination is for
“Cause” as such term is expressly defined in a then-effective written agreement
between the Participant and the Company or such Related Entity, or in the
absence of such then-effective written agreement and definition, is based on, in
the determination of the Administrator, the Participant’s:  (i) performance of
any act or failure to perform any act in bad faith and to the detriment of the
Company or a Related Entity; (ii) dishonesty, intentional misconduct or material
breach of any agreement with the Company or a Related Entity; or (iii)
commission of a crime involving dishonesty, breach of trust, or physical or
emotional harm to any person.  

"Change in Control" means:

(a) The acquisition (whether by purchase, merger, consolidation, combination or
other similar transaction) by any Person of beneficial ownership (within the
meaning of Rule





1




--------------------------------------------------------------------------------

 




13d-3 promulgated under the Exchange Act) of more than 50% (on a fully diluted
basis) of the combined voting power of the then outstanding voting securities of
the Company; or

(b) The sale, transfer or other disposition of all or substantially all of the
assets of the Company to any Person other than an Affiliate.

(c) Any Person (or more than one Person acting as a group) acquires ownership of
stock of the Company that, together with the stock held by such Person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company; provided, that, a Change in Control shall not occur
if any Person (or more than one Person acting as a group) owns more than 50% of
the total fair market value or total voting power of the Company's stock and
acquires additional stock;

(d) A majority of the members of the Board is replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the Board before the date of appointment or election; or

"Code" means the Internal Revenue Code of 1986, as it may be amended from time
to time. Any reference to a section of the Code shall be deemed to include a
reference to any regulations promulgated thereunder.  

"Committee" means a committee of one or more members of the Board appointed by
the Board to administer the Plan in accordance with Section 3.4 and Section 3.5.

"Common Stock" means the common stock of the Company.

"Company" means ALADDIN INTERNATIONAL, INC and pending name change MOREGAIN
PICTURES, INC., a Nevada company, and any successor thereto.

"Consultant" means any individual who is engaged by the Company or any Affiliate
to render consulting or advisory services, whether or not compensated for such
services.

"Continuous Service" means that the Participant's service with the Company or an
Affiliate, whether as an Employee, Consultant or Director, is not interrupted or
terminated. The Participant's Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant's Continuous Service; provided further that if any Award is subject
to Section 409A of the Code, this sentence shall only be given effect to the
extent consistent with Section 409A of the Code. For example, a change in status
from an Employee of the Company to a Director of an Affiliate will not
constitute an interruption of Continuous Service. The Committee or its delegate,
in its sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal or family
leave of absence.

"Detrimental Activity" means any of the following: (i) unauthorized disclosure
of any confidential or proprietary information of the Company or any of its
Affiliates; (ii) any activity





2




--------------------------------------------------------------------------------

 




that would be grounds to terminate the Participant's employment or service with
the Company or any of its subsidiaries for Cause; (iii) the breach of any
non-competition, non-solicitation, non-disparagement or other agreement
containing restrictive covenants, with the Company or its Affiliates; (iv) fraud
or conduct contributing to any financial restatements or irregularities, as
determined by the Committee in its sole discretion; or (v) any other conduct or
act determined to be materially injurious, detrimental or prejudicial to any
interest of the Company or any of its Affiliates, as determined by the Committee
in its sole discretion.

"Director" means a member of the Board.

"Disability" means that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment; provided, however, for purposes of determining the term of an
Incentive Stock Option pursuant to Section 6.9 hereof, the term Disability shall
have the meaning ascribed to it under Section 22(e)(3) of the Code. The
determination of whether an individual has a Disability shall be determined
under procedures established by the Committee. Except in situations where the
Committee is determining Disability for purposes of the term of an Incentive
Stock Option pursuant to Section 6.9 hereof within the meaning of Section
22(e)(3) of the Code, the Committee may rely on any determination that a
Participant is disabled for purposes of benefits under any long-term disability
plan maintained by the Company or any Affiliate in which a Participant
participates.

"Disqualifying Disposition" has the meaning set forth in Section 14.9.

"Effective Date" shall mean the date as of which this Plan is adopted by the
Board.

"Employee" means any person, including an officer or Director, employed by the
Company or an Affiliate; provided, that, for purposes of determining eligibility
to receive Incentive Stock Options, an Employee shall mean an employee of the
Company or a parent or subsidiary corporation within the meaning of Section 424
of the Code. Mere service as a Director or payment of a director's fee by the
Company or an Affiliate shall not be sufficient to constitute "employment" by
the Company or an Affiliate.

"Exchange Act" means the Securities Exchange Act of 1934, as amended, and any
successor thereto.

"Fair Market Value" means, on a given date, (i) if there is a public market for
the shares of Common Stock on such date, the closing price of the shares as
reported on such date on the principal national securities exchange on which the
shares are listed or, if no sales of shares have been reported on any national
securities exchange, then the immediately preceding date on which sales of the
shares have been so reported or quoted, and (ii) if there is no public market
for the shares of Common Stock on such date, then the fair market value shall be
determined by the Committee in good faith after taking into consideration all
factors which it deems appropriate, including, without limitation, Sections 409A
and 422 of the Code.

"Grant Date" means the date on which the Committee adopts a resolution, or takes
other appropriate action, expressly granting an Award to a Participant that
specifies the key terms and conditions of the Award or, if a later date is set
forth in such resolution, then such date as is set forth in such resolution.





3




--------------------------------------------------------------------------------

 




"Incentive Stock Option" means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.

"Non-qualified Stock Option" means an Option that by its terms does not qualify
or is not intended to qualify as an Incentive Stock Option.

"Option" means an Incentive Stock Option or a Non-qualified Stock Option granted
pursuant to the Plan.

"Option holder" means a person to whom an Option is granted pursuant to the Plan
or, if applicable, such other person who holds an outstanding Option.

"Option Exercise Price" means the price at which a share of Common Stock may be
purchased upon the exercise of an Option.

"Participant" means an eligible person to whom an Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Award.

"Permitted Transferee" means: (a) a member of the Option holder's immediate
family (child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships), any person sharing the Option holder's household (other than a
tenant or employee), a trust in which these persons have more than 50% of the
beneficial interest, a foundation in which these persons (or the Option holder)
control the management of assets, and any other entity in which these persons
(or the Option holder) own more than 50% of the voting interests; or (b) such
other transferees as may be permitted by the Committee in its sole discretion.  

"Person" means any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act).

"Plan" means this 2018 Performance Boost Option, as amended and/or amended and
restated from time to time.

"Restricted Period" has the meaning set forth in Section 7.

"Restricted Stock" means Common Stock, subject to certain specified restrictions
(including, without limitation, a requirement that the Participant provide
Continuous Service for a specified period of time) granted under Section 7 of
the Plan.

"Restricted Stock Unit" means an unfunded and unsecured promise to deliver
shares of Common Stock, cash, other securities or other property, subject to
certain restrictions (including, without limitation, a requirement that the
Participant provide Continuous Service for a specified period of time) granted
under Section 7 of the Plan.

"Ten Percent Shareholder" means a person who owns (or is deemed to own pursuant
to Section 424(d) of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of any of its
Affiliates.





4




--------------------------------------------------------------------------------

 







3.

Administration.

3.1

Authority of Committee. The Plan shall be administered by the Committee or, in
the Board's sole discretion, by the Board. Subject to the terms of the Plan, the
Committee's charter and Applicable Laws, and in addition to other express powers
and authorization conferred by the Plan, the Committee shall have the authority:
 

(a)

to construe and interpret the Plan and apply its provisions;

(b)

to promulgate, amend, and rescind rules and regulations relating to the
administration of the Plan;

(c)

to authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan;

(d)

to delegate its authority to one or more officers of the Company;

(e)

to determine when Awards are to be granted under the Plan and the applicable
Grant Date;

(f)

from time to time to select, subject to the limitations set forth in this Plan,
those Participants to whom Awards shall be granted;

(g)

to determine the number of shares of Common Stock to be made subject to each
Award;

(h)

to determine whether each Option is to be an Incentive Stock Option or a
Non-qualified Stock Option;

(i)

to prescribe the terms and conditions of each Award, including, without
limitation, the exercise price and medium of payment and vesting provisions, and
to specify the provisions of the Award Agreement relating to such grant;

(j)

to amend any outstanding Awards, including for the purpose of modifying the time
or manner of vesting, or the term of any outstanding Award; provided, however,
that if any such amendment impairs a Participant's rights or increases a
Participant's obligations under his or her Award or creates or increases a
Participant's federal income tax liability with respect to an Award, such
amendment shall also be subject to the Participant's consent;

(k)

to determine the duration and purpose of leaves of absences which may be granted
to a Participant without constituting termination of their employment for
purposes of the Plan, which periods shall be no shorter than the periods
generally applicable to Employees under the Company's employment policies;

(l)

to make decisions with respect to outstanding Awards that may become necessary
upon a change in corporate control or an event that triggers anti-dilution
adjustments;





5




--------------------------------------------------------------------------------

 




(m)

to interpret, administer, reconcile any inconsistency in, correct any defect in
and/or supply any omission in the Plan and any instrument or agreement relating
to, or Award granted under, the Plan; and

(n)

to exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan.

3.2

Acquisitions and Other Transactions. The Committee may, from time to time,
assume outstanding awards granted by another entity, whether in connection with
an acquisition of such other entity or otherwise, by either (i) granting an
Award under the Plan in replacement of or in substitution for the award assumed
by the Company, or (ii) treating the assumed award as if it had been granted
under the Plan if the terms of such assumed award could be applied to an Award
granted under the Plan. Such assumed award shall be permissible if the holder of
the assumed award would have been eligible to be granted an Award hereunder if
the other entity had applied the rules of this Plan to such grant. The Committee
may also grant Awards under the Plan in settlement of or in substitution for
outstanding awards or obligations to grant future awards in connection with the
Company or an Affiliate acquiring another entity, an interest in another entity,
or an additional interest in an Affiliate whether by merger, stock purchase,
asset purchase or other form of transaction.

3.3

Committee Decisions Final. All decisions made by the Committee pursuant to the
provisions of the Plan shall be final and binding on the Company and the
Participants, unless such decisions are determined by a court having
jurisdiction to be arbitrary and capricious.

3.4

Delegation. The Board may delegate administration of the Plan to a committee or
committees of one or more members of the Board, and the term "Committee" shall
apply to any person or persons to whom such authority has been delegated. The
Committee shall have the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board or the Committee shall thereafter be to the committee or
subcommittee), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan. The members of the Committee shall be appointed by
and serve at the pleasure of the Board. From time to time, the Board may
increase or decrease the size of the Committee, add additional members to,
remove members (with or without cause) from, appoint new members in substitution
therefor, and fill vacancies, however caused, in the Committee. The Committee
shall act pursuant to a vote of the majority of its members or, in the case of a
Committee comprised of only two members, the unanimous consent of its members,
whether present or not, or by the written consent of the majority of its members
and minutes shall be kept of all of its meetings and copies thereof shall be
provided to the Board. Subject to the limitations prescribed by the Plan and the
Board, the Committee may establish and follow such rules and regulations for the
conduct of its business as it may determine to be advisable.  

3.5

Committee Composition. Except as otherwise determined by the Board, the
Committee shall consist solely of one or more Directors appointed to the
Committee from time to time by the Board.   





6




--------------------------------------------------------------------------------

 




3.6

Indemnification. In addition to such other rights of indemnification as they may
have as Directors or members of the Committee, and to the extent allowed by
Applicable Laws, the Committee shall be indemnified by the Company against the
reasonable expenses, including attorney's fees, actually incurred in connection
with any action, suit or proceeding or in connection with any appeal therein, to
which the Committee may be party by reason of any action taken or failure to act
under or in connection with the Plan or any Award granted under the Plan, and
against all amounts paid by the Committee in settlement thereof (provided,
however, that the settlement has been approved by the Company, which approval
shall not be unreasonably withheld) or paid by the Committee in satisfaction of
a judgment in any such action, suit or proceeding, except in relation to matters
as to which it shall be adjudged in such action, suit or proceeding that such
Committee did not act in good faith and in a manner which such person reasonably
believed to be in the best interests of the Company, or in the case of a
criminal proceeding, had no reason to believe that the conduct complained of was
unlawful; provided, however, that within 60 days after institution of any such
action, suit or proceeding, such Committee shall, in writing, offer the Company
the opportunity at its own expense to handle and defend such action, suit or
proceeding.   

3.7

Limitation of Liability. The Committee and each member thereof shall be entitled
to, in good faith, rely or act upon any report or other information furnished to
him or her by any officer or employee of the Company or an Affiliate, the
Company’s legal counsel, independent auditors, consultants or any other agents
assisting in the administration of this Plan. Members of the Committee and any
officer or employee of the Company or an Affiliate acting at the direction or on
behalf of the Committee shall not be personally liable for any action or
determination taken or made in good faith with respect to this Plan, and shall,
to the fullest extent permitted by law, be indemnified and held harmless by the
Company with respect to any such action or determination.




4.

Shares Subject to the Plan.

4.1

Subject to adjustment in accordance with Section 11, the maximum aggregate
number of Shares available for the grant of Awards under the Plan is Two Million
Shares (2,000,000 shares). During the terms of the Awards, the Company shall
keep available at all times the number of shares of Common Stock required to
satisfy such Awards.

4.2

Shares of Common Stock available for distribution under the Plan may consist, in
whole or in part, of authorized and unissued shares, treasury shares.

4.3

Any shares of Common Stock subject to an Award that is canceled, forfeited or
expires prior to exercise or realization, either in full or in part, shall again
become available for issuance under the Plan. Notwithstanding anything to the
contrary contained herein: shares subject to an Award under the Plan shall not
again be made available for issuance or delivery under the Plan if such shares
are (a) shares tendered in payment of an Option or (b) shares delivered or
withheld by the Company to satisfy any tax withholding obligation.





7




--------------------------------------------------------------------------------

 




4.4

If the Committee authorizes the assumption of awards pursuant to Section 3.2 or
Section 12.1 hereof, the assumption will reduce the number of shares available
for issuance under the Plan in the same manner as if the assumed awards had been
granted under the Plan.

5.

Eligibility.

5.1

Eligibility for Specific Awards. Incentive Stock Options may be granted to
Employees only. Awards other than Incentive Stock Options may be granted to
Employees, Consultants and Directors.  

5.2

Ten Percent Shareholders. A Ten Percent Shareholder shall not be granted an
Incentive Stock Option unless the Option Exercise Price is at least 110% of the
Fair Market Value of the Common Stock at the Grant Date and the Option is not
exercisable after the expiration of five years from the Grant Date.  

6.

Option Provisions. Each Option granted under the Plan shall be evidenced by an
Award Agreement. Each Option so granted shall be subject to the conditions set
forth in this Section 6, and to such other conditions not inconsistent with the
Plan as may be reflected in the applicable Award Agreement. All Options shall be
separately designated Incentive Stock Options or Non-qualified Stock Options at
the time of grant, and, if certificates are issued, a separate certificate or
certificates will be issued for shares of Common Stock purchased on exercise of
each type of Option. Notwithstanding the foregoing, the Company shall have no
liability to any Participant or any other person if an Option designated as an
Incentive Stock Option fails to qualify as such at any time or if an Option is
determined to constitute "nonqualified deferred compensation" within the meaning
of Section 409A of the Code and the terms of such Option do not satisfy the
requirements of Section 409A of the Code. The provisions of separate Options
need not be identical, but each Option shall include (through incorporation of
provisions hereof by reference in the Option or otherwise) the substance of each
of the following provisions:

6.1

Term.  No Incentive Stock Option shall be exercisable after the expiration of 10
years from the Grant Date. The term of a Non-qualified Stock Option granted
under the Plan shall be determined by the Committee; provided, however, no
Non-qualified Stock Option shall be exercisable after the expiration of 10 years
from the Grant Date.

6.2

Exercise Price of an Incentive Stock Option. Subject to the provisions of
Section 5.2 regarding Ten Percent Shareholders, the Option Exercise Price of
each Incentive Stock Option shall be not less than 100% of the Fair Market Value
of the Common Stock subject to the Option on the Grant Date. Notwithstanding the
foregoing, an Incentive Stock Option may be granted with an Option Exercise
Price lower than that set forth in the preceding sentence if such Option is
granted pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Section 424(a) of the Code.

6.3

Exercise Price of a Non-qualified Stock Option. The Option Exercise Price of
each Non-qualified Stock Option shall be not less than 100% of the Fair Market
Value of the Common Stock subject to the Option on the Grant Date.
Notwithstanding the foregoing, a Non-qualified Stock Option may be granted with
an Option Exercise Price lower than that set forth in





8




--------------------------------------------------------------------------------

 




the preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of Section
409A of the Code.

6.4

Method of Exercise. The Option Exercise Price shall be paid, to the extent
permitted by Applicable Laws, either (a) in cash or by certified or bank check
at the time the Option is exercised or (b) in the discretion of the Committee,
upon such terms as the Committee shall approve: (i) by delivery to the Company
of other shares of Common Stock, duly endorsed for transfer to the Company, with
a Fair Market Value on the date of delivery equal to the Option Exercise Price
(or portion thereof) due for the number of shares being acquired; (ii) by a "net
exercise" procedure effected by withholding the minimum number of shares of
Common Stock otherwise issuable in respect of an Option that are needed to pay
the Option Exercise Price; (iii) by any combination of the foregoing methods; or
(iv) in any other form of legal consideration that may be acceptable to the
Committee. Unless otherwise specifically provided in the Option, the Option
Exercise Price that is paid by delivery to the Company of other Common Stock
acquired, directly or indirectly from the Company, shall be paid only by shares
of Common Stock that have been held for more than six months (or such longer or
shorter period of time required to avoid a charge to earnings for financial
accounting purposes).  

6.5

Early Exercise.  The Award Agreement may, but need not, include a provision
whereby the Grantee may elect at any time, while as an Employee, Director or
Consultant, to exercise any part or all of the Award prior to full vesting of
the Award.  Any unvested Shares received pursuant to such exercise may be
subject to a repurchase right in favor of the Company or a Related Entity or to
any other restriction the Administrator determines to be appropriate.

6.6

Transferability of an Incentive Stock Option. An Incentive Stock Option shall
not be transferable except by will or by the laws of descent and distribution
and shall be exercisable during the lifetime of the Option holder only by the
Option holder. Notwithstanding the foregoing, the Option holder may, by
delivering written notice to the Company, in a form satisfactory to the Company,
designate a third party who, in the event of the death of the Option holder,
shall thereafter be entitled to exercise the Option.

6.7

Transferability of a Non-qualified Stock Option. A Non-qualified Stock Option
may, in the sole discretion of the Committee, be transferable to a Permitted
Transferee, upon written approval by the Committee to the extent provided in the
Award Agreement. If the Non-qualified Stock Option does not allow
transferability, then the Non-qualified Stock Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Option holder only by the Option holder.
Notwithstanding the foregoing, the Option holder may, by delivering written
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the event of the death of the Option holder, shall thereafter be
entitled to exercise the Option.  

6.8

Vesting of Options. Each Option may, but need not, vest and therefore become
exercisable in periodic installments that may, but need not, be equal. The
Option may be subject to such other terms and conditions on the time or times
when it may be exercised (which may be based on performance or other criteria)
as the Committee may deem appropriate. The vesting provisions of individual
Options may vary. No Option may be exercised for a fraction of a share of Common
Stock. The Committee may, but shall not be required to, provide for an
acceleration





9




--------------------------------------------------------------------------------

 




of vesting and exercisability in the terms of any Award Agreement upon the
occurrence of a specified event.

6.9

Termination of Continuous Service. Unless otherwise provided in an Award
Agreement or in an employment agreement the terms of which have been approved by
the Committee, in the event an Option holder's Continuous Service terminates
(other than upon the Option holder's death or Disability), the Option holder may
exercise his or her Option (to the extent that the Option holder was entitled to
exercise such Option as of the date of termination) but only within such period
of time ending on the earlier of (a) the date 90 days following the termination
of the Option holder's Continuous Service or (b) the expiration of the term of
the Option as set forth in the Award Agreement; provided that, if the
termination of Continuous Service is by the Company for Cause, all outstanding
Options (whether or not vested) shall immediately terminate and cease to be
exercisable. If, after termination, the Option holder does not exercise his or
her Option within the time specified in the Award Agreement, the Option shall
terminate.

6.10

Disability of Option holder. Unless otherwise provided in an Award Agreement, in
the event that an Option holder's Continuous Service terminates as a result of
the Option holder's Disability, the Option holder may exercise his or her Option
(to the extent that the Option holder was entitled to exercise such Option as of
the date of termination), but only within such period of time ending on the
earlier of (a) the date 12 months following such termination or (b) the
expiration of the term of the Option as set forth in the Award Agreement. If,
after termination, the Option holder does not exercise his or her Option within
the time specified herein or in the Award Agreement, the Option shall terminate.

6.11

Death of Option holder. Unless otherwise provided in an Award Agreement, in the
event an Option holder's Continuous Service terminates as a result of the Option
holder's death, then the Option may be exercised (to the extent the Option
holder was entitled to exercise such Option as of the date of death) by the
Option holder's estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
Option upon the Option holder's death, but only within the period ending on the
earlier of (a) the date 12 months following the date of death or (b) the
expiration of the term of such Option as set forth in the Award Agreement. If,
after the Option holder's death, the Option is not exercised within the time
specified herein or in the Award Agreement, the Option shall terminate.  

6.12

Incentive Stock Option $100,000 Limitation. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
Option holder during any calendar year (under all plans of the Company and its
Affiliates) exceeds $100,000, the Options or portions thereof which exceed such
limit (according to the order in which they were granted) shall be treated as
Non-qualified Stock Options.

6.13

Detrimental Activity. Unless otherwise provided in an Award Agreement, all
outstanding Options (whether or not vested) shall immediately terminate and
cease to be exercisable on the date on which an Option holder engages in
Detrimental Activity.





10




--------------------------------------------------------------------------------

 




7.

Restricted Awards. A Restricted Award is an Award of actual shares of Common
Stock ("Restricted Stock") or an Award of hypothetical Common Stock Units
("Restricted Stock Units") having a value equal to the Fair Market Value of an
identical number of shares of Common Stock. Restricted Awards may, but need not,
provide that such Restricted Award may not be sold, assigned, transferred or
otherwise disposed of, pledged or hypothecated as collateral for a loan or as
security for the performance of any obligation or for any other purpose for such
period (the "Restricted Period") as the Committee shall determine. Each
Restricted Award granted under the Plan shall be evidenced by an Award
Agreement. Each Restricted Award so granted shall be subject to the conditions
set forth in this Section 7, and to such other conditions not inconsistent with
the Plan as may be reflected in the applicable Award Agreement.

7.1

Restricted Stock. Each Participant granted Restricted Stock shall execute and
deliver to the Company an Award Agreement with respect to the Restricted Stock
setting forth the restrictions and other terms and conditions applicable to such
Restricted Stock. If the Committee determines that the Restricted Stock shall be
held by the Company or in escrow rather than delivered to the Participant
pending the release of the applicable restrictions, the Committee may require
the Participant to additionally execute and deliver to the Company (A) an escrow
agreement satisfactory to the Committee, if applicable and (B) the appropriate
blank stock power with respect to the Restricted Stock covered by such
agreement. If a Participant fails to execute an agreement evidencing an Award of
Restricted Stock and, if applicable, an escrow agreement and stock power, the
Award shall be null and void. Subject to the restrictions set forth in the
Award, the Participant generally shall have the rights and privileges of a
shareholder as to such Restricted Stock, including the right to vote such
Restricted Stock and the right to receive dividends; provided that, any
dividends with respect to the Restricted Stock shall be withheld by the Company
for the Participant's account, and interest may be credited on the amount of the
cash dividends withheld at a rate and subject to such terms as determined by the
Committee. The dividends so withheld by the Committee and attributable to any
particular share of Restricted Stock (and earnings thereon, if applicable) shall
be distributed to the Participant in cash or, at the discretion of the
Committee, in shares of Common Stock having a Fair Market Value equal to the
amount of such dividends, if applicable, upon the release of restrictions on
such share and, if such share is forfeited, the Participant shall have no right
to such dividends.                              

7.2

Restricted Stock Units. The terms and conditions of a grant of Restricted Stock
Units shall be reflected in an Award Agreement. No shares of Common Stock shall
be issued at the time a Restricted Stock Unit is granted, and the Company will
not be required to set aside funds for the payment of any such Award. A
Participant shall have no voting rights with respect to any Restricted Stock
Units granted hereunder. To the extent provided in an Award Agreement, the
holder of Restricted Stock Units shall be entitled to be credited with dividend
equivalent payments (upon the payment by the Company of dividends on shares of
Common Stock) either in cash or, at the sole discretion of the Committee, in
shares of Common Stock having a Fair Market Value equal to the amount of such
dividends (and interest may, at the sole discretion of the Committee, be
credited on the amount of cash dividend equivalents at a rate and subject to
such terms as provided by the Committee), which accumulated dividend equivalents
(and interest thereon, if applicable) shall be payable to the Participant upon
the release of restrictions on such Restricted Stock Units, and if such
Restricted Stock Units are forfeited, the Participant shall have no right to
such dividend equivalent payments.  





11




--------------------------------------------------------------------------------

 




7.3

Restrictions.  

(a)

Restrictions on Restricted Stock. Restricted Stock awarded to a Participant
shall be subject to the following restrictions until the expiration of the
Restricted Period, and to such other terms and conditions as may be set forth in
the applicable Award Agreement: (A) if an escrow arrangement is used, the
Participant shall not be entitled to delivery of the stock certificate; (B) the
shares shall be subject to the restrictions on transferability set forth in the
Award Agreement; (C) the shares shall be subject to forfeiture to the extent
provided in the applicable Award Agreement; and (D) to the extent such shares
are forfeited, the stock certificates shall be returned to the Company, and all
rights of the Participant to such shares and as a shareholder with respect to
such shares shall terminate without further obligation on the part of the
Company.   

(b)

Restrictions on Restricted Stock Units. Restricted Stock Units awarded to a
Participant shall be subject to (A) satisfaction of any applicable performance
goals during such period, to the extent provided in the applicable Award
Agreement, (B) to the extent such Restricted Stock Units are forfeited, all
rights of the Participant to such Restricted Stock Units shall terminate without
further obligation on the part of the Company, and (C) such other terms and
conditions as may be set forth in the applicable Award Agreement.  

(c)

Committee Discretion to Remove Restrictions. The Committee shall have the
authority to remove any or all of the restrictions on the Restricted Stock or
Restricted Stock Units whenever it may determine that, by reason of changes in
Applicable Laws or other changes in circumstances arising after the Grant Date,
such action is appropriate.

7.4

Restricted Period. The Restricted Period shall commence on the Grant Date and
end at the time or times set forth on a schedule established by the Committee in
the applicable Award Agreement; provided, however, that notwithstanding any such
vesting dates, the Committee may in its sole discretion accelerate the vesting
of any Restricted Award at any time and for any reason. The Committee may, but
shall not be required to, provide for an acceleration of vesting in the terms of
any Award Agreement upon the occurrence of a specified event.

7.5

Delivery of Restricted Stock and Settlement of Restricted Stock Units. Upon the
expiration of the Restricted Period with respect to any shares of Restricted
Stock, the restrictions set forth in Section 7.3(a) and the applicable Award
Agreement shall be of no further force or effect with respect to such shares,
except as set forth in the applicable Award Agreement. If an escrow arrangement
is used, upon such expiration, the Company shall deliver to the Participant, or
his or her beneficiary, without charge, the stock certificate evidencing the
shares of Restricted Stock which have not then been forfeited and with respect
to which the Restricted Period has expired (to the nearest full share) and any
dividends credited to the Participant's account with respect to such Restricted
Stock and the interest thereon, if any. Upon the expiration of the Restricted
Period with respect to any outstanding Restricted Stock Units, the Company shall
deliver to the Participant, or his or her beneficiary, without charge, one share
of Common Stock for each outstanding Restricted Stock Unit and any dividend
equivalent payments credited to the Participant's account with respect to such
Restricted Stock Units and the interest thereon, if any; provided, however, that
if explicitly provided in the Award Agreement, the Committee may, in its sole
discretion, elect to pay part cash or part cash and part Common Stock in lieu of





12




--------------------------------------------------------------------------------

 




delivering only shares of Common Stock for vested Restricted Stock Units. If a
cash payment is made in lieu of delivering shares of Common Stock, the amount of
such payment shall be equal to the Fair Market Value of the Common Stock as of
the date on which the Restricted Period lapsed.

No Restricted Award may be granted or settled for a fraction of a share of
Common Stock.

8.

Securities Law Compliance.

8.1

Securities Registration. No Awards shall be granted under the Plan and no shares
of Common Stock shall be issued and delivered upon the exercise of Options
granted under the Plan unless and until the Company and/or the Participant have
complied with all applicable federal and state registration, listing and/or
qualification requirements and all other requirements of law or of any
regulatory agencies having jurisdiction.

8.2

Representations; Legends. The Committee may, as a condition to the grant of any
Award or the exercise of any Option under the Plan, require a Participant to (i)
represent in writing that the shares of Common Stock received in connection with
such Award are being acquired for investment and not with a view to distribution
and (ii) make such other representations and warranties as are deemed
appropriate by counsel to the Company. Each certificate representing shares of
Common Stock acquired under the Plan shall bear a legend in such form as the
Company deems appropriate.  

9.

Use of Proceeds from Stock. Proceeds from the sale of Common Stock pursuant to
Awards, or upon exercise thereof, shall constitute general funds of the Company.

10.

Miscellaneous.

10.1

Acceleration of Exercisability and Vesting. The Committee shall have the power
to accelerate the time at which an Award may first be exercised or the time
during which an Award or any part thereof will vest in accordance with the Plan,
notwithstanding the provisions in the Award stating the time at which it may
first be exercised or the time during which it will vest.

10.2

Shareholder Rights. Except as provided in the Plan or an Award Agreement, no
Participant shall be deemed to be the holder of, or to have any of the rights of
a holder with respect to, any shares of Common Stock subject to an Award unless
and until such Participant has satisfied all requirements for exercise or
settlement of the Award pursuant to its terms (including any obligation to
execute the Shareholders' Agreement) and no adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property) or distributions of other rights for which the record date is prior to
the date such Common Stock certificate is issued, except as provided in Section
11 hereof.

10.3

No Employment or Other Service Rights. Nothing in the Plan or any instrument
executed or Award granted pursuant thereto shall confer upon any Participant any
right to continue to serve the Company or an Affiliate in the capacity in effect
at the time the Award was granted or shall affect the right of the Company or an
Affiliate to terminate (a) the employment





13




--------------------------------------------------------------------------------

 




of an Employee with or without notice and with or without Cause or (b) the
service of a Director pursuant to the By-laws of the Company or an Affiliate,
and any applicable provisions of the corporate law of the state in which the
Company or the Affiliate is incorporated, as the case may be.

10.4

Transfer; Approved Leave of Absence. For purposes of the Plan, no termination of
employment by an Employee shall be deemed to result from either (a) a transfer
of employment to the Company from an Affiliate or from the Company to an
Affiliate, or from one Affiliate to another, or (b) an approved leave of absence
for military service or sickness, or for any other purpose approved by the
Company, if the Employee's right to reemployment is guaranteed either by a
statute or by contract or under the policy pursuant to which the leave of
absence was granted or if the Committee otherwise so provides in writing, in
either case, except to the extent inconsistent with Section 409A of the Code if
the applicable Award is subject thereto.

10.5

Withholding Obligations. To the extent provided by the terms of an Award
Agreement and subject to the discretion of the Committee, the Participant may
satisfy any federal, state or local tax withholding obligation relating to the
exercise or acquisition of Common Stock under an Award by any of the following
means (in addition to the Company's right to withhold from any compensation paid
to the Participant by the Company) or by a combination of such means: (a)
tendering a cash payment; (b) authorizing the Company to withhold shares of
Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock under the
Award, provided, however, that no shares of Common Stock are withheld with a
value exceeding the minimum amount of tax required to be withheld by law; or (c)
delivering to the Company previously owned and unencumbered shares of Common
Stock of the Company.

11.

Adjustments Upon Changes in Stock. In the event of changes in the outstanding
Common Stock or in the capital structure of the Company by reason of any stock
or extraordinary cash dividend, stock split, reverse stock split, an
extraordinary corporate transaction such as any recapitalization,
reorganization, merger, consolidation, combination, exchange, or other relevant
change in capitalization occurring after the Grant Date of any Award, Awards
granted under the Plan and any Award Agreements, the exercise price of Options
and the maximum number of shares of Common Stock subject to Awards stated in
Section 4 will be equitably adjusted or substituted, as to the number, price or
kind of a share of Common Stock or other consideration subject to such Awards to
the extent necessary to preserve the economic intent of such Award. In the case
of adjustments made pursuant to this Section 11, unless the Committee
specifically determines that such adjustment is in the best interests of the
Company or its Affiliates, the Committee shall, in the case of Incentive Stock
Options, ensure that any adjustments under this Section 11 will not constitute a
modification, extension or renewal of the Incentive Stock Options within the
meaning of Section 424(h)(3) of the Code and in the case of Non-qualified Stock
Options, ensure that any adjustments under this Section 11 will not constitute a
modification of such Non-qualified Stock Options within the meaning of Section
409A of the Code.

12.

Effect of Change in Control.





14




--------------------------------------------------------------------------------

 




(a)

Termination of Award to Extent Not Assumed in Corporate Transaction.  Effective
upon the consummation of a Corporate Transaction, all outstanding Awards under
this Plan shall terminate.  However, all such Awards shall not terminate to the
extent they are assumed in connection with the Corporate Transaction.  To the
extent Awards are terminated in conjunction with a Corporate Transaction,
Participant will receive prior notice and an opportunity to exercise vested
Awards, where relevant.  In the alternative, the Company may dispense with a
Participant’s ability to exercise his or her Award, and instead provide for a
cash payment in lieu of exercise, which payment equals the payment the
Participant would have received if the Award had been exercised and then the
resulting Shares dealt with in the Corporate Transaction, in the same manner as
other Shares, less applicable withholding taxes.

(b)

Acceleration of Award Upon Corporate Transaction or Change in Control. The
Administrator shall have the authority, exercisable either in advance of any
actual or anticipated Corporate Transaction or Change in Control or at the time
of an actual Corporate Transaction or Change in Control and exercisable at the
time of the grant of an Award under this Plan or any time while an Award remains
outstanding, to provide for the full or partial automatic vesting and
exercisability of one or more outstanding unvested Awards under this Plan and
the release from restrictions on transfer and repurchase or forfeiture rights of
such Awards in connection with a Corporate Transaction or Change in Control, on
such terms and conditions as the Administrator may specify.  The Administrator
also shall have the authority to condition any such Award vesting and
exercisability or release from such limitations upon the subsequent termination
of the Continuous Service of the Participant within a specified period following
the effective date of the Corporate Transaction or Change in Control.  The
Administrator may provide that any Awards so vested or released from such
limitations in connection with a Change in Control, shall remain fully
exercisable until the expiration or sooner termination of the Award.

(c)

Effect of Acceleration on Incentive Stock Options. Any Incentive Stock Option
accelerated under this Section 11 in connection with a Corporate Transaction or
Change in Control shall remain exercisable as an Incentive Stock Option under
the Code only to the extent the $100,000 dollar limitation of Section 422(d) of
the Code is not exceeded.  To the extent such dollar limitation is exceeded, the
excess Options shall be treated as Non-Qualified Stock Options.

(d)

The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to all or substantially all of the assets and business
of the Company and its Affiliates, taken as a whole.

13.

Amendment of the Plan and Awards.

13.1

Amendment of the Plan. The Board at any time, and from time to time, may amend
or terminate the Plan. However, except as provided in Section 11 relating to
adjustments upon changes in Common Stock and Section 13.3, no amendment shall be
effective unless approved by the shareholders of the Company to the extent
shareholder approval is necessary to satisfy any Applicable Laws. At the time of
such amendment, the Board shall determine, upon advice from counsel, whether
such amendment will be contingent on shareholder approval.       





15




--------------------------------------------------------------------------------

 




13.2

Shareholder Approval. The Board may, in its sole discretion, submit any other
amendment to the Plan for shareholder approval.

13.3

Contemplated Amendments. It is expressly contemplated that the Board may amend
the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees, Consultants and Directors with the maximum benefits provided
or to be provided under the provisions of the Code and the regulations
promulgated thereunder relating to Incentive Stock Options or to the
nonqualified deferred compensation provisions of Section 409A of the Code and/or
to bring the Plan and/or Awards granted under it into compliance therewith.

13.4

No Impairment of Rights. Rights under any Award granted before amendment of the
Plan shall not be impaired by any amendment of the Plan unless (a) the Company
requests the consent of the Participant and (b) the Participant consents in
writing.

13.5

Amendment of Awards. The Committee at any time, and from time to time, may amend
the terms of any one or more Awards; provided, however, that the Committee may
not affect any amendment which would otherwise constitute an impairment of the
rights under any Award unless (a) the Company requests the consent of the
Participant and (b) the Participant consents in writing.

14.

General Provisions.

14.1

Shareholders' Agreement. In connection with the grant, vesting and/or exercise
of any Award under the Plan, the Committee may require a Participant to execute
and become a party to the Shareholders' Agreement as a condition of such grant,
vesting and/or exercise. The Shareholders' Agreement may contain restrictions on
the transferability of shares of Common Stock acquired under the Plan (such as a
right of first refusal or a prohibition on transfer) and such shares may be
subject to call rights and drag-along rights of the Company and certain of its
investors. The Company shall also have any repurchase rights set forth in the
Shareholders' Agreement or any Award Agreement.

14.2

Sub-plans. The Committee may from time to time establish sub-plans under the
Plan for purposes of satisfying blue sky, securities, tax or other laws of
various jurisdictions in which the Company intends to grant Awards. Any
sub-plans shall contain such limitations and other terms and conditions as the
Committee determines are necessary or desirable. All sub-plans shall be deemed a
part of the Plan, but each sub-plan shall apply only to the Participants in the
jurisdiction for which the sub-plan was designed.

14.3

Unfunded Plan. The Plan shall be unfunded. Neither the Company, the Board nor
the Committee shall be required to establish any special or separate fund or to
segregate any assets to assure the performance of its obligations under the
Plan.

14.4

Recapitalizations. Each Award Agreement shall contain provisions required to
reflect the provisions of Section 11.

14.5

Delivery. Upon exercise of a right granted under this Plan, the Company shall
issue Common Stock or pay any amounts due within a reasonable period of time
thereafter.





16




--------------------------------------------------------------------------------

 




Subject to any statutory or regulatory obligations the Company may otherwise
have, for purposes of this Plan, 30 days shall be considered a reasonable period
of time.

14.6

No Fractional Shares. No fractional shares of Common Stock shall be issued or
delivered pursuant to the Plan. The Committee shall determine whether cash,
additional Awards or other securities or property shall be issued or paid in
lieu of fractional shares of Common Stock or whether any fractional shares
should be rounded, forfeited or otherwise eliminated.

14.7

Other Provisions. The Award Agreements authorized under the Plan may contain
such other provisions not inconsistent with this Plan, including, without
limitation, restrictions upon the exercise of the Awards, as the Committee may
deem advisable.

14.8

Section 409A. The Plan is intended to comply with Section 409A of the Code to
the extent subject thereto, and, accordingly, to the maximum extent permitted,
the Plan shall be interpreted and administered to be in compliance therewith.
Any payments described in the Plan that are due within the "short-term deferral
period" as defined in Section 409A of the Code shall not be treated as deferred
compensation unless Applicable Laws require otherwise. Notwithstanding anything
to the contrary in the Plan, to the extent required to avoid accelerated
taxation and tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
the Plan during the six (6) month period immediately following the Participant's
termination of Continuous Service shall instead be paid on the first payroll
date after the six-month anniversary of the Participant's separation from
service (or the Participant's death, if earlier). Notwithstanding the foregoing,
neither the Company nor the Committee shall have any obligation to take any
action to prevent the assessment of any additional tax or penalty on any
Participant under Section 409A of the Code and neither the Company nor the
Committee will have any liability to any Participant for such tax or penalty.

14.9

Disqualifying Dispositions. Any Participant who shall make a "disposition" (as
defined in Section 424 of the Code) of all or any portion of shares of Common
Stock acquired upon exercise of an Incentive Stock Option within two years from
the Grant Date of such Incentive Stock Option or within one year after the
issuance of the shares of Common Stock acquired upon exercise of such Incentive
Stock Option (a "Disqualifying Disposition") shall be required to immediately
advise the Company in writing as to the occurrence of the sale and the price
realized upon the sale of such shares of Common Stock.  

14.10

Beneficiary Designation. Each Participant under the Plan may from time to time
name any beneficiary or beneficiaries by whom any right under the Plan is to be
exercised in case of such Participant's death. Each designation will revoke all
prior designations by the same Participant, shall be in a form reasonably
prescribed by the Committee and shall be effective only when filed by the
Participant in writing with the Company during the Participant's lifetime.

14.11

Expenses. The costs of administering the Plan shall be paid by the Company.

14.12

Severability. If any of the provisions of the Plan or any Award Agreement is
held to be invalid, illegal or unenforceable, whether in whole or in part, such
provision shall be





17




--------------------------------------------------------------------------------

 




deemed modified to the extent, but only to the extent, of such invalidity,
illegality or unenforceability and the remaining provisions shall not be
affected thereby.

14.13

Plan Headings. The headings in the Plan are for purposes of convenience only and
are not intended to define or limit the construction of the provisions hereof.

14.14

Non-Uniform Treatment. The Committee's determinations under the Plan need not be
uniform and may be made by it selectively among persons who are eligible to
receive, or actually receive, Awards. Without limiting the generality of the
foregoing, the Committee shall be entitled to make non-uniform and selective
determinations, amendments and adjustments, and to enter into non-uniform and
selective Award Agreements.

15.

Termination or Suspension of the Plan. The Plan shall terminate automatically on
March 22, 2028. No Award shall be granted pursuant to the Plan after such date,
but Awards theretofore granted may extend beyond that date. The Board may
suspend or terminate the Plan at any earlier date pursuant to Section 13.1
hereof. No Awards may be granted under the Plan while the Plan is suspended or
after it is terminated.

16.

Choice of Law. The law of the State of California shall govern all questions
concerning the construction, validity and interpretation of this Plan, without
regard to such state's conflict of law rules.





18


